DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed August 13, 2021.
3. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
The summary of an interview conducted on July 14, 2021;   
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance:
The non-final rejections submitted May 13, 2021 was made under 35 U.S.C. § 103 as mainly being unpatentable over 
Williams: "METHOD AND APPARATUS FOR INDEXING IN A REDUCED-REDUNDANCY STORAGE SYSTEM", (United States Patent Application Publication US 20060271540 A1, filed March 10, 2006; and published November 30, 2006), in view of 
TAKAOKA et al.: "COMPUTER SYSTEM, METADATA MANAGEMENT METHOD, AND RECORDING MEDIUM", (United States Patent Application Publication US 20150339359 A1, filed February 6, 2013; and published November 26, 2015, hereafter "TAKAOKA").

In a response, with respect to the above rejections, concerning rejections made to claims 1, 10 and 20, the Applicant argued, in the Remarks, Arguments, and Amendments filed August 13, 2021, that 
“”The rejection asserts Takoaka et al. discloses these features in paragraphs 110 and 114. Paragraph 110 describes the schema mapping 27 is generated from the specified update request schema definition 26, the unified schema definition 23, and the search index schema definition 25, and is sent to the ETL 1 as a response. Paragraph 114 describes the update managing portion 14 refers to the schema mapping 27, specifies schema definition (the search index schema definition 25) used in the search server 3 'which is the update notification target, and acquires the search index schema definition 25 from the dictionary server. These paragraphs appear to describe acquiring a schema definition for an ETL operation. 
However, nowhere does Takoaka et al. disclose "maintaining an identifier of the first schema definition within each page of data for a first subset of the plurality of rows of the logical table determining a schema definition" and "inserting an identifier of the second schema definition when writing each new page of data for the first subset" Thus, 

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the claimed subject matters, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the below features related to distributed storage systems with partitioned indices:
“a set of table controllers collectively configured to store a plurality of partitions of a logical table, wherein:
the set of table controllers includes a first table controller,
the logical table includes a plurality of rows, and
for each partition of the plurality of partitions, a corresponding one of the set of table controllers is configured lo store a subset of the plurality of rows of the logical table across a plurality of individual pages;
a processor; and
a management controller comprising code executable by the processor, the management controller configured to update a schema of the logical table from a first schema definition to a second schema definition by, for each of the plurality of partitions, 
sending an update command indicating the second schema definition to the corresponding one of the set of table controllers,
wherein the first table controller corresponds to a first partition of the plurality of partitions,
wherein the first partition of the plurality of partitions includes a first subset of the plurality of rows of the logical table,
wherein the first table controller is configured to, prior to receiving the update command from the management controller, include an identifier of the first schema definition within each page of data for the first subset, and
wherein the first table controller is configured to, subsequent to receiving the update command from the management controller, 
when writing each new page of data for the first subset, include an identifier of the second schema definition” in combination with other subject matters recited in the independent claims 1 and 11 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest 

Claims (2-10) and (12-20) are directly or indirectly dependent upon the independent claims 1 and 11, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.
Conclusions
5. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 27, 2021